SAYRE, J.
Epitomized Opinion
First Publication of this Opinion
This was an action to xecover a real estate commission. The contract was not written. In his suit filed in the Municipal Court of Cleveland the plaintiff claimed that the agreement was to procure a purchaser who was ready, able and willing to buy the premises at a valuation of $12,500 and that he was to receive 4 per cent commission on the seleling price. The defendant claimed that the agent was to procure from the buyer in addition to the $12,500, an amount equal to the agent’s commission. The lower court rendered judgment for the plaintiff, whereupon the defendant prosecuted error. In sustaining the judgment, the Court of Appeals held:
1. As the defendant placed the property in the hands of the plaintiff to sell for him, the plaintiff was entitled to the regular and customary rate of 4 per cent for the selling of said property, even though the contract was •silent as to the matter of commissions.
2. As no understanding was had between the seller and the real estate agent as to the payment of taxes, insurance, certifieiate of title or rent, the fact that such matters were not included in the purchase price would not warrant a finding that the agent had not procured a purchaser as agreed.